Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 1 of 11 PageID# 2535
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION
                       MATTER: STEELE v. GOODMAN,I7-CV-00601-MHL




                                                                                D,G. Sweigert, c/o
                                                                                     P.O. Box 152
                                                                                  Mesa,AZ852II
                                                                  SvoUation-notice(S)maUbox.ore




                                                                                      July 14,2019

Jason Goodman,CEO
 Multimedia Systems Design,Inc.
252 7th Avenue
Suite 6-S
New York, NY 10001

Clerk ofthe Court, Room 3000
U.S. District Court
701 E. Broad St.
Richmond, VA 23219


MATTER:               STEELE V. GOODMAN,17-CV-00601-MHL

                      District Judge M.Hannah Lauck



SUBJECT:              PART TWO: ATTEMPTED FRAUD ON THE COURT BY
                      DEFENDANT GOODMAN VIA ECF DOC. NO.139




REF:(a)               MANUEL CHAVEZ,III(DOB 03/21/1986), AZ DL DO1566834


Good Morning:



1.     This letter addresses the false misrepresentations that you continue to present to this
honorable Court based on insufficient tainted evidence that has been created with the cooperation
of your CrowdSource The Truth(CSTT)side kick, see ref:(a), known as"DEFANGO".




                                                                                   JUL I 7 2019
Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 2 of 11 PageID# 2536
              UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                           RICHMOND DIVISION
                                      MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




2.           Your attention is kindly directed to ECF Doc. No. 139. para. 32. shown below.


      25                indirectly recommended Hiss to Nunes or ouierwisc piaycu suuw i«iv .i.                             —
      26
                        two parties and / or has influence over Nunes' suit via interaction with Biss, Intervenor
      27
                        Applicant has made numerous public calls in now deleted YouTube broadcasts for
      28
             DEFENDANrS AMENDED RESPONSE TO PLAINTIFFS MOTION FOR RULE 11 SANCTIONS -13




           ase 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 14 of 119 PagelD# 23"



                    Congress to open an investigation into the incidents at the Port ofCharleston on June 14,
                    2017,despite the FBI's"completion ofa full investigation. Intervenor Applicant has also
                     ....1.13 aK*                        \TiirukC luill ttnuf Vw» cnmnhnw comoelled to act in response to




3.           Your attention is kindly directed to ECF Doc. No. 139. para. 34 & 35. shown below.


10

 11
             34. According to pleadings and public statements by Intervenor Applicant he has interacted
 12                 with Susan Lutzke/Holmes privately in revealing the identity ofO.Marshall Richards
 13                 and other matters.

 14
             35. According to statements by Susan Lutzke/Holmes she has interacted with Intervenor
 15
                    Applicant privately in revealing the identity ofO. Marshall Richards and other matters.
 16
                    /https://www.voutube.com/walch'?v=WwvRPFhW-l-[EI
 17

             'i/z               firt. Dloinfiff'ie In Q r#»oiilflr       nf ionnriiiu the law. Ivinu tO COUrtS. clients.
Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 3 of 11 PageID# 2537
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                      RICHMOND DIVISION
                               MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




4.     As you are aware, you distributed in a high pervasive manner, social video content
entitled,'^Hudson Exposed- Ray Looker's Firsthand Account ofthe Sinister Deception ofOkey
 Marshall," dated May 31,2018.




                                                             /
                                                                                          03   <1   □


                 Hudson Exposed - Ray Lookei's Firsthand Account of the Sinister Deception of Okey Marsh:
                            Jasen Goodman

                             ✓ Subsatbed       8:?K
                                                                                               7,141 views
                   Add to         ihj-c     ••• Wae                                                     ^1 24



Published on May 31, 2018
About 1 year ago, George Webb Sweigert introduced me to an individual allegedly named
"Richard Stone". According to the two. Stone was a Vietnam veteran with experience as a
"contractor to U.S. intelligence services". Stone would call George or me daily with
information, insights and updates. George would consistently reiterate that Stone was one of his
best sources of intelligence, and would refer to him in his own YouTube broadcasts as "Deep
Uranium"


In time, I convinced Stone to come on Crovvdsource the Truth as I was not comfortable receiving
his information and paraphrasing or sharing it as my own. 1 prefer to have guests provide their
accounts firsthand and let the Crowdsource community decide for themselves.

To protect his identity, "Stone" became "Rock" and Mr. Hudson was bom.

Many viewers enjoyed Mr. Hudson's baritone delivery of conservative political views and his
irreverent comments on the Clintons, Obama and others who would defy the constitution for
their own political gain.

Months ago, inexplicable behavior, coupled with an abrupt departure terminated regular Hudson
Report broadcasts. George's brother Dave "Acton" Sweigert recently(and mysteriously)
revealed Mr. Deep Uranium Hudson to be not Richard Stone, but in fact, Okey Marshall
Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 4 of 11 PageID# 2538
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                           RICHMOND DIVISION
                                   MATTER: STEELE v. GOODMAN,I7-CV-0060I-MHL




Richards. This lead us to Ray Looker, a Messianic Rabbi and former West Virginia Militia
supporter. According to Looker, Richards worked for the FBI in the 1990's as a provocateur.
Looker says Richards framed him for crimes he did not commit, in part for money and the self
aggrandizing satisfaction of living out fantasies as a "Secret Government Agent" and in part to
help the FBI secure an additional $1,000,000,000 per year in funding to fight radical domestic
terrorism.


Download the searchable court transcript- https://drive.google.eom/file/d/l DaMP...
[emphasis added]


             Internet URL: httDs://www.voutube.coni/watch?v=iWcGuBX8ncc



5.     As you are well aware, co-defendant Susan Holmes, aka"QUEEN TUT" was featured in
video content distributed by Steve Outtrim (depicted below), entitled,"CryptoBeast U16- Queen
Tut Spills The Beans", Nov. 29,2018.




                                                                    £■"                'I




               ^      t'l           f,.i .11 M !,.M3                                                                          E3    O     □     []

             sPasa9«:e       cgoviAftPers

             CryptoBeast#16 - Queen Tut Spills The Beans
                          Ciypto Eteast
                           ^ Subscribed ^ j ik
                                                                                                                                   3,798 views
                     to       ^ Shjric                                                                                              \i^ no        r*

             PubGshed on Nov 29,2018
             Quoon Tutwasan tnsMcf at Cronvdsovrco (he Tn/th. She reveals the tangled web of pooplo cormectodto a proven FBI btfoonant. manipulating
             narratives on YouTubo as a sophisticated form of psychological operations
Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 5 of 11 PageID# 2539
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION
                      MATTER: STEELE v. GOODMAN,I7-CV-00601-MHL




Published on Nov 29,2018
Queen Tut was an insider at Crowdscurce the Truth. She reveals the tangled web ofpeople
connected to a proven FBI informant, manipulating narratives on YouTube as a sophisticated
form of psychological operations.


           Internet URL: https://www.voutube.com/watch?v=NIGO1nJUVUM



6.     Below is a transcript ofthe above cited video, which is a conversation between Steve
Outtrim(New Zealand) and co-defendant Susan Holmes,"QUEEN TUT".

       40:11 OUTTRIM: Well, we do know for a fact that this guy was an FBI informant
             named in multiple court cases.

       40:19 HOLMES. Yes,that is a fact. That is an absolute fact. I found all these articles,I
              have all these articles. Where he is named. I saved them.

       40:29 OUTTRIM. Well. Then. He is collaborating with George Webb and Jason
             Goodman. He is feeding them this information about a dirty bomb that can be
              made out of uranium. That turns out to be false.

       41:04 HOLMES. Ah, yeah. There .. uh.. ah.. it is fair to assume that the information he
             was getting was getting is from "DEEP URANIUM",FBI informant. Yeah.
             Absolutely.


7.     As you are well aware,the blog site ^''Tracking the Leopard Meroz" published an article
about Oakey Marshall Richards, Jr. on May 28,2018(see below).
Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 6 of 11 PageID# 2540
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION
                      MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




    The Unusyal Telephone Calls of
    FBI Informant Okey Marsliall
    Richards. Jr.

    The resurrechon of Bn'ckton Missionary Baptist Church began one spring day a few
    weeks ago with an unusual telephone call." (Amy B. McCraw, Times-News
    Correspondent, June 6, 2015,'Man's Dream Becomes Reality", blueridgenow.com)


   So begins this 2015 story out of Fletcher, North Carolina. Reporter Amy McCraw
   continues,"Marshall Richards, who came to the area from Ohio, called local resident
    Clarence Livingston and told him he wanted to restore the little, white church founded
    by Livingston's father, the late Colon Livingston. Richards said the idea of restoring and
    reviving the church came to him in a dream he first had in 1968 when he was a 14-year
   old boy living In West Virginia."


   "He said he continued to have the
   same dream over the years until
    he mentioned it while staying with
   a friend in Fletcher in February.
   The friend recognized the church
    Richards described and took him
   to Brickton Missionary Baptist
   Church. 'It looked exactly as the
   one in the dream,' Richards said.



Internet URL: httDs://trackingnieroz.wordpress.coni/tag/fbi-informant-niarshall-richards/
Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 7 of 11 PageID# 2541
          UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                 RICHMOND DIVISION
                             MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




8.     The ^""Tracking the Leopard Meroz" blog post included a copy ofthe newspaper article
entitles ^''Militia leader: 'I've been had''\ published August 8, 1997,Pittsburg Post-Gazette.




      Militia leader: I've been had'
                                                                                     attack on Iholnformaiitlsdunicter
      Says inistecl aide                       nitstwfl fiwinmmtH
                                               fvMinitRiisa                          and motive.      forms'wivis and
                                                 Ixtofeer. a Vietnam veteran and     sevend former busis^ partners
      was FBI iiifoniiant                      ^-nrodaimed min^, tell&d              testified  Bldank wasa habit
                                               t^he was {otonesl^indOabiing ual Iku'who enild not be trusted.
      who conned him                           emiflsiwsforihrfenidveBuims^ki          Richards made more than 400
                                               the evoitthe UnitedSi^Btmad- tape reconfings tfa^ ted to the
              By David Sharp                   ed ami occupy by a foreip Eoree. orr^ of LoqI» ami mhos tufore
               Tt»Bft5Me.35adMi®so                                                   beto relMoied «a of smte.
                                                 He Slid he tuver beSeved Ih^
          WHEELING.W.Va-Mountoin-                                                 The defrmse coatm^ that Rieh-
                                               oiw nf dtose said to be hte co-
      ^RGnUate8^FIqyd''B^'Look                 cQ^lntoiB would have folfatwed mds dec^to hf^ tte FBI to pay
      er ^ ystattqir that on FBI               thro^ with(dons to nuke bombs, offhis dohisand bomue he woBtcd
      InBuwBit «3s a eoD man who
                                               and te said he never wrndd have
                                                                               to Hwe the fimto^file of lies ho had
      diiiMd hbn imo aeUvtUei that led to                                            spread about bei^a secret goveni-
      chaij^s of oonspiraey to nuke            consideied It if he knew it was a
                                               vudatioo    fecteral taw.
                                                                                     ment operative.
                                                                                       The IB-month inwirtiffllion be
        Lookertoktjunu^ that the militia         Lookorplaced the blameon Rich-      gin two monthsaits'iheOkialiama
      never tntended to s^ge in any            oids.hutrusted seoBityamiint^ CiW bombing, whai tte militia is
      Ule^ 8Cti«iBss and would new             gaitt officor. for foiUim to pt            to have discussed three tar-
      hove done » if he had not tiesi                 of federal lul^ and     pis,induifingthe rars fingenrint
      mi^by the infoinuflt. Obey Mar-          hue pcrbitnlng to the ^e alter complex, 90 miles south of
      shall Riaoitls Jr.                       Lookra'wragiviM a Ueense app&ra- PUtsbu^
        IVe beiai hod Inr a proresdonol        tion from the Bureau of i&ehoi
                                               Tobacco and Firconns.                   John "Bob" Wooltcr. owner of
      con man eto eras King tutored
      the FBI" Loolur sow The Infor              "Had Mr. Riehanls provided the the 400-aeiv farm wtere the militia
      manl was       sht^ dude," he            rHNlotions. we wouldltave known held monthly trainfiig sessions in
                                               whatever we'ra talking about was Lewis Coun^. said outside the
         Looko^, 3S, of Stonewood. is on       (iKiliahitess because it would lut be courtroom that he(dt that Looker
      trial h)U.S.Dhtrat Court in Wheel        anuDved" 1^ the ATE. Looks' had been wmn^ aeoeed.
      ing on diari^ that he consphed           testified                               *Ray Ls a good, hose^ refidous
      wtu on                   medtanical         Re said Kehardsarranged all the                uing on here is a
                                                                                     mam what's going
      en^ea*and a mentlw of the U^-            meeiicgs and steered the conversa     travesty," salomn
                                                                                                said ttkmfter. on Arny
      IQ group Moea to manulacUire             tions. Ite described his mte in       vdinah and militia fflmpath^."u
      bonm It is the first offour trials for   ^soBstons about explorivi» as         Ray ever had a faul, ne vms too
      the mittUa genml. He faces olha-         Rilninial and said he bed Ihtle       trusting."
      chorps ti^iKting proving re-             bnowtedge about bombi!.                 loHiksr and six otfaas were or
      sourer (or an altocB on the FBI     "Fm^ignorant giqr silting on rested OcL 11 after he ottegBfiysold
      Cru^nol JiBtiee Information Divi- the side, listening to two pe^ for 33B,0tU eopi^ of fatueerints of
      sion in Chtrtsliufg.              dtecasstng someltwg I knew mith- llu FBI's fingerprint complex to an
        Looktf was the tort witness te-        mg atmot." he said.                   undercover agent poang as the
      fure the defense rested its case.         Eaifier,the defense coidtntted its   middleman for a tarorist group.


      —     Pittsburgh Post Gazette,August 8,1997AP article by David Sharp
Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 8 of 11 PageID# 2542
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION
                       MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




 9.    Your attention is kindly directed to your video productions, entitled "Susan "Queen Tut"
 Lutzke/Holmes Reveals David Sweigert-Robert David Steele Lawsuit", April 30,2019(see
 below).


                                     Susan "Queen Tuf Lutzke/Holmes Reveals David
                                     Sweigert- Robert David Steele Lawsuit
                                     Jason Goodman
                                     Streamed 2 months ago • 7,161 viev/s
                                     Susan Lutzke aka Susan Holmes aka Queen Tut is a horrible but frequent
                                     liar. She recently called me, revealing a long suspected...
                                      CO




                                     Susan "Queen Tut" Lutzke Reveals David
                                     Sweigert - Robert David Steele Lawsuit
                                     Crowdsource the Truth 2
                                     Streamed 2 months ago • 975 views
                                     Susan Lutzke aka Susan Holmes aka Queen Tut is a horrible but frequent
                                     liar. She recently called me, revealing a long suspected ...




Streamed live on Apr 30,2019
Susan Lutzke aka Susan Holmes aka Queen Tut is a horrible but frequent liar. She recently
called me,revealing a long suspected conspiracy between her,D. George "Acton" Sweigert
and Robert David Steele. While nothing she says can be believed at this point, how else
would David Sweigert know the true identity of Oakey Marshall Richards were this
particular admission not true?

The sinister plans ofthese malicious social engineers are being revealed before our eyes as the
fraudulent and vexatious lawsuit brought by Steele continues to crumble.


[emphasis added]



        Internet URL: https://www.youtube.com/watch?v=WwvRPFhW-HE and

                    https://www.youtube.com/watch?v=LOnIWKBxQnU
Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 9 of 11 PageID# 2543
         UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION
                       MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




 10.   In sum, Oakey Marshall Richards, Jr. was a paid F.B.I, informant in criminal cases that
 were prosecuted in the State of West Virginia in the 1990s. Ray Looker, who you have
 interviewed and (subsequently published the interview) was one ofthe suspects convicted in the
 West Virginia militia prosecutions. You became aware of Oakey Marshal Richards, Jr. when he
 provided you and George Webb(Sweigert)"intelligence assessments" on an almost daily basis.
 During the period leading up to the Port of Charleston dirty bomb hoax of June 14,2017, you
 knew this person as "Deep Uranium". Later, in approximately August 2017, you inaugurated a
 "Crowdsource the Truth"(CSTT)weekly feature show with "Deep Uranium", renamed to
 "Rock Hudson". This person then completed about 30(thirty) shows on the CSTT platform.
 According to the testimony of Susan Holmes("QUEEN TUT")you were aware ofthe identity
 of Oakey Marshall Richards, Jr. during the period of August 2017 to March 2018 while he was
 creating content for your CSTT video podcast shows. Restated: you were aware that the co-host
 producing 30(thirty) CSTT video podcasts was the source of information that led to the closure
 ofthe Port of Charleston.



 11.   A rigorous review ofsocial media, news sources and Google searches has revealed no
 information related to the purported completion ofany F.B.I, investigation concerning George
 Webb,Oakey Marshall Richards, Jr. and/or yourselfrelated to the events of June 14,2017 at the
 Port of Charleston. Ifsuch sources and cites exist, they should be submitted to the Court in lieu
 ofaccusations against you that you have committed fraud upon this Court by attempting to
 persuade the Court that:


               Intervenor Applicant has made numerous public calls in now deleted YouTube
               broadcasts for Congress to open an investigation into the incidents at the Port of
               Charleston on June 14,2017, despite the FBI's completion ofa full investigation,
              [emphasis added] (ECF Doc. No. 139, pages 13-14).
Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 10 of 11 PageID# 2544
         UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION
                        MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




  12.   There exists no tangible evidence to indicate that the F.B.I, has completed any type of
  investigation. Nothing exists on the Internet to support this conclusion. This statement(see
  above)is baseless, meritless, unfounded and vexatious. You have attempted to commit fraud
  upon this Court.




 I hereby attest that the foregoing is true and accurate under the penalties of peijury on this ^

 day ofJuly, 2019.


                                                          P"'
                                                                              D. G.SWEIGERT




                                                10
Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 11 of 11 PageID# 2545




                                  UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION


  ROBERT DAVID STEELE,

                                      Plaintiff,            17-CV-00601-MHL


                      -against-

  JASON GOODMAN,

                                     Defendant.




                                    CERTIFICATE OF SERVICE


 It is hereby certified that the accompanying materials have been placed in the U.S. Postal Service

 with First Class mail postage affixed and addressed to the following parties:

  Clerk of the Court                 Jason Goodman                   Susan A.Holmes
  U.S. District Court                252 7th Avenue                 (Lutzke)
  701E.Broad St.                     Suite 6-S                       2608 Leisure Drive
  Richmond,VA 23219                  New York, NY 10001              Apt.B
                                                                     Ft. Collins,CO 80525


 I hereby attest that the foregoing is true and accurate under the penalties of peijury on this

 day of July, 2019.




                                                                   D. GEORGE SWEIGERT, C/0
                                                                                      P.O. BOX 152
                                                                                   MESA, AZ 85211

           ■ggglVE^I^
       D
             M. 1 T 2019
